                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


XAVIER WATKINS,

                       Plaintiff,

               v.                                             Case No. 20-C-267

BARBARA KRAMER,

                       Defendant.


                     ORDER DENYING PLAINTIFF’S MOTIONS
                TO RECRUIT COUNSEL AND TO COMPEL DISCOVERY


       Plaintiff Xavier Watkins, who was serving a state prison sentence at the time he filed this

42 U.S.C. § 1983 civil rights action but has since been released, alleges that his civil rights were

violated. This matter comes before the court on Plaintiff’s motions to recruit counsel and to

compel. For the following reasons, the motions will be denied.

   A. Motion to recruit counsel

       Civil litigants do not have a constitutional or statutory right to have an attorney represent

them. Jackson v. Cty. of McLean, 953 F.2d 1070, 1071 (7th Cir. 1992) (“We begin with the

fundamental premise that indigent civil litigants have no constitutional or statutory right to be

represented by counsel in federal court.”). District courts have the discretion to recruit counsel for

individuals unable to afford counsel in appropriate cases pursuant to 28 U.S.C. § 1915(e)(1).

Navejar v. Iyola, 718 F.3d 692, 696 (7th Cir. 2013) “[D]eciding whether to recruit counsel ‘is a

difficult decision: Almost everyone would benefit from having a lawyer, but there are too many

indigent litigants and too few lawyers willing and able to volunteer for these cases.’” Henderson

v. Ghosh, 755 F.3d 559, 564 (7th Cir. 2014) (quoting Olson v. Morgan, 750 F.3d 708, 711 (7th




         Case 1:20-cv-00267-WCG Filed 07/20/20 Page 1 of 3 Document 33
Cir. 2014)). In exercising its discretion, the court must consider two things: “(1) ‘has the indigent

plaintiff made a reasonable attempt to obtain counsel or been effectively precluded from doing so,’

and (2)’given the difficulty of the case, does the plaintiff appear competent to litigate it himself?’”

Pennewell v. Parish, 923 F.3d 486, 490 (7th Cir. 2019) (quoting Pruitt v. Mote, 503 F.3d 647, 653

(7th Cir. 2007)).

       Plaintiff has not demonstrated that he made reasonable efforts to secure private counsel on

his own. The court must deny “out of hand” a request for counsel made without a showing that

Plaintiff made a reasonable attempt to recruit counsel.” See Farmer v. Haas, 990 F.2d 319, 321–

22 (7th Cir. 1993). Accordingly, Plaintiff’s motion to recruit counsel is denied. If Plaintiff chooses

to renew his request for recruitment of counsel, he must show that he contacted at least three

lawyers and provide the court with (1) the lawyers’ names; (2) their addresses; (3) how and when

Plaintiff attempted to contact the lawyer; and (4) the lawyers’ responses.

   B. Motion to compel

       Plaintiff has also filed a motion to compel discovery. Civil Local Rule 37 requires that all

motions to compel include “a written certification by the movant that, after the movant in good

faith has conferred or attempted to confer with the person or party failing to make disclosure or

discovery in an effort to obtain it without court action, the parties are unable to reach an accord.”

In other words, before filing a motion to compel, a party needs to first discuss his dispute with the

opposing party’s lawyer before asking the court to get involved. And, if they cannot work out the

dispute and a party files a motion to compel, the party must include proof in his motion that he

first tried to work it out with the opposing party’s lawyer.

       Plaintiff’s motion is deficient because it does not indicate that Plaintiff attempted to contact

Defendants’ lawyer to resolve any discovery dispute before seeking relief from the court in



                                                  2

         Case 1:20-cv-00267-WCG Filed 07/20/20 Page 2 of 3 Document 33
accordance with Local Rule 37. Therefore, the court will deny his motion as premature. Parties

are often able to resolve their disputes without the court’s help. Informal resolution without the

court’s involvement saves both the court and the parties time and resources. Ordinarily, plaintiffs

contact defense counsel, preferably by letter, to get a better understanding of why the defendants

did not timely respond to his discovery requests. It may be that the defendants require a short

extension of time or that there is some confusion over the information the plaintiff seeks in his

discovery requests A brief discussion may easily resolve whatever issues exist and save the parties

the time and effort of briefing a motion.

       IT IS THEREFORE ORDERED that Plaintiff’s motions to recruit counsel (Dkt. No. 31)

and motion to compel (Dkt. No. 32) are DENIED.

       Dated at Green Bay, Wisconsin this 20th day of July, 2020.

                                                     s/ William C. Griesbach
                                                     William C. Griesbach
                                                     United States District Judge




                                                3

         Case 1:20-cv-00267-WCG Filed 07/20/20 Page 3 of 3 Document 33
